Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to papers filed on 06/02/2020. Claims 1-20 are pending. Claims 1, 9, and 17-18 are independent.

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). This application claims the domestic benefit of U.S. provisional patent application 62/857,657 filed on 06/05/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input-output module configured to …” in claim 18.
“encryption-decryption module is configured to …” in claim 18.
“storage module is configured to …” in claim 18.
“processing module is configured to …” in claim 18.
“key generation unit to …” in claim 19.
“data portion management unit … to …” in claim 19.
“base manipulation unit … to …” in claim 19.
“encryption-decryption unit … to …” in claim 19.
“data creation unit … to …” in claim 19.
“key management unit … to …” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibutani et al., US 2017/0118016 A1 (hereinafter, “Shibutani ‘016”), in view of Eastlake III, US 2004/0264702 A1 (hereinafter, “Eastlake ‘702”). 

As per claim 1: Shibutani ‘016 discloses:
	A method, comprising: 
receiving, by a processor (processor that executes the start or end of the encryption process [Shibutani ‘016, ¶1186; Fig. 73]), data to be encrypted (receiving plaintext P to be encrypted [Shibutani ‘016, ¶¶112-114; Fig. 1, Fig. 4]); 
generating, by the processor, a primary encryption key for encrypting the data (generating key K (also referred to as master key, main key, or base key) for encrypting the plaintext P [Shibutani ‘016, ¶¶126-129; Fig. 1, Fig. 3]), 
the primary encryption key comprising (the key K comprises one or more key elements [Shibutani ‘016, ¶¶184, 267, 440; Fig. 33]), 
the metadata (configuration data used by the encryption processing section [Shibutani ‘016, ¶¶133-135, 423-424; Fig. 3, Fig. 4]) comprising information about structure of a cryptographic algorithm (data used by the encryption processing section includes the specific structure that executes the algorithm, for example a Feistel structure with how many round functions it contains [Shibutani ‘016, ¶¶6-8, 134-135; Fig. 4, Fig. 6]) and the cryptographic algorithm to be used for encryption (data used by the encryption processing section includes encryption algorithms [Shibutani ‘016, ¶¶6-7, 127, 134; Fig. 1, Fig. 3]), 
the one or more key-blocks comprising one or more keys (the key elements of the key K comprises one or more round keys (also referred to as subkeys) [Shibutani ‘016, ¶¶6, 129, 131, 133, 227; Fig. 4, Fig. 14]); 
splitting, by the processor, the received data into one or more portions (splitting the received plaintext into one or more pieces [Shibutani ‘016, ¶¶140-144; Fig. 6, Fig. 7, Fig. 8]) based on the information stored in the metadata (the plaintext is split into pieces based on the ‘d’ value as well as the specific structure of the algorithm, where the ‘d’ value and structure are configuration data used by the encryption processing section [Shibutani ‘016, ¶¶129, 139-142; Fig. 3, Fig. 7, Fig. 8]) 
processing, by the processor, each portion of the one or more portions with a key of the one or more keys using serial processing (encrypting each piece of plaintext with round keys in sequence via a plurality of rounds [Shibutani ‘016, ¶¶189, 229-230, 624, 756; Fig. 4, Fig. 6]); and 
combining, by the processor, the processed one or more portions to form encrypted data (the encrypted one or more pieces are joined together to form the ciphertext (Xi+1) [Shibutani ‘016, ¶¶139-142; Fig. 6, Fig. 7, Fig. 8]).

As stated above, Shibutani ‘016 does not explicitly disclose:  “primary encryption key comprising metadata and … based on the information stored in the metadata of the primary encryption key”.
Eastlake ‘702, however, discloses:
primary encryption key comprising metadata and … based on the information stored in the metadata of the primary encryption key (information is embedded in the cryptographic key, where the information can be any information that is used by the system during encryption [Eastlake ‘702, ¶¶20, 27, 30-32]).
Shibutani ‘016 and Eastlake ‘702 are analogous art because they are from the same field of endeavor, namely that of encryption methods using cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shibutani ‘016 and Eastlake ‘702 before them, to modify the method in Shibutani ‘016 to include the teachings of Eastlake ‘702, namely to have the configuration data (encryption structure, encryption algorithm, ‘d’ values, etc.) used by the encryption processing section, as disclosed in Shibutani ‘016, to be embedded within the a cryptographic key such as the key K, as disclosed in Eastlake ‘702, where the data embedded in the key K can be extracted and used during the encryption/decryption process. The motivation for doing so would be to provide convenient access to important information that is to be during encryption process by having said information be embedded in the respective encryption key, where the information may be extracted from the key and used in the encryption process (see Eastlake ‘702, ¶¶13-15).

As per claim 2: Shibutani ‘016 in view of Eastlake ‘702 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Furthermore, Shibutani ‘016 discloses:
wherein the information (data used by the encryption processing section includes the specific structure that executes the algorithm, for example a Feistel structure with how many round functions it contains [Shibutani ‘016, ¶¶6-8, 134-135; Fig. 4, Fig. 6]) includes one or more of: number of series nodes (under the broadest reasonable interpretation, the ‘number of series nodes’ can be interpreted as the number of rounds a piece of input data goes through sequentially within the Feistel structure [Shibutani ‘016, ¶¶133-134; Fig. 4]); number of parallel nodes (under the broadest reasonable interpretation, the ‘number of parallel nodes’ can be interpreted as the number of split pieces of input data being processed in parallel within the Feistel structure [Shibutani ‘016, ¶¶139-142; Fig. 6, Fig. 7, Fig. 8]); and private key checksums.

As per claim 9: Shibutani ‘016 discloses:
A system (a computer system [Shibutani ‘016, ¶¶18-19]), comprising: 
one or more volatile and non-volatile memories configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the system to perform (memory 902 storing programs to be executed by the processor 902 to perform operations [Shibutani ‘016, ¶¶1193-1194; Fig. 74]): 
receiving data to be encrypted (receiving plaintext P to be encrypted [Shibutani ‘016, ¶¶112-114; Fig. 1, Fig. 4]); 
generating primary encryption key for encrypting the data (generating key K (also referred to as master key, main key, or base key) for encrypting the plaintext P [Shibutani ‘016, ¶¶126-129; Fig. 1, Fig. 3]), 
the primary encryption key comprising (the key K comprises one or more key elements [Shibutani ‘016, ¶¶184, 267, 440; Fig. 33]), 
the metadata (configuration data used by the encryption processing section [Shibutani ‘016, ¶¶133-135, 423-424; Fig. 3, Fig. 4]) comprising information about structure of a cryptographic algorithm (data used by the encryption processing section includes the specific structure that executes the algorithm, for example a Feistel structure with how many round functions it contains [Shibutani ‘016, ¶¶6-8, 134-135; Fig. 4, Fig. 6]) and the cryptographic algorithm to be used for encryption (data used by the encryption processing section includes encryption algorithms [Shibutani ‘016, ¶¶6-7, 127, 134; Fig. 1, Fig. 3]),
 the one or more key-blocks comprising one or more keys (the key elements of the key K comprises one or more round keys (also referred to as subkeys) [Shibutani ‘016, ¶¶6, 129, 131, 133, 227; Fig. 4, Fig. 14]); 
splitting the received data into one or more portions (splitting the received plaintext into one or more pieces [Shibutani ‘016, ¶¶140-144; Fig. 6, Fig. 7, Fig. 8]) based on the information stored in the metadata (the plaintext is split into pieces based on the ‘d’ value as well as the specific structure of the algorithm, where the ‘d’ value and structure are configuration data used by the encryption processing section [Shibutani ‘016, ¶¶129, 139-142; Fig. 3, Fig. 7, Fig. 8]) 
processing each portion of the one or more portions with a key of the one or more keys using serial processing (encrypting each piece of plaintext with round keys in sequence via a plurality of rounds [Shibutani ‘016, ¶¶189, 229-230, 624, 756; Fig. 4, Fig. 6]); and 
combining processed one or more portions to form encrypted data (the encrypted one or more pieces are joined together to form the ciphertext (Xi+1) [Shibutani ‘016, ¶¶139-142; Fig. 6, Fig. 7, Fig. 8]).

As stated above, Shibutani ‘016 does not explicitly disclose:  “primary encryption key comprising metadata and … based on the information stored in the metadata of the primary encryption key”.
Eastlake ‘702, however, discloses:
primary encryption key comprising metadata and … based on the information stored in the metadata of the primary encryption key (information is embedded in the cryptographic key, where the information can be any information that is used by the system during encryption [Eastlake ‘702, ¶¶20, 27, 30-32]).
Shibutani ‘016 and Eastlake ‘702 are analogous art because they are from the same field of endeavor, namely that of encryption methods using cryptographic keys. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shibutani ‘016 and Eastlake ‘702 before them, to modify the method in Shibutani ‘016 to include the teachings of Eastlake ‘702.

As per claim 17: Shibutani ‘016 discloses:
A computer program product comprising at least one non-transitory computer- readable storage medium (a computer program is recorded on a storage medium [Shibutani ‘016, ¶¶18, 1194, 1253]), the computer-readable storage medium comprising a set of instructions, which, when executed by one or more processors in an electronic device, cause the electronic device to at least (the storage medium storing computer programs to be executed by the processor 902 to perform operations by device 900 [Shibutani ‘016, ¶¶1193-1194, 1253; Fig. 74]): 
receive data to be encrypted (receiving plaintext P to be encrypted [Shibutani ‘016, ¶¶112-114; Fig. 1, Fig. 4]); 
generate a primary encryption key for encrypting the data (generating key K (also referred to as master key, main key, or base key) for encrypting the plaintext P [Shibutani ‘016, ¶¶126-129; Fig. 1, Fig. 3]), 
the primary encryption key comprising (the key K comprises one or more key elements [Shibutani ‘016, ¶¶184, 267, 440; Fig. 33]), 
the metadata (configuration data used by the encryption processing section [Shibutani ‘016, ¶¶133-135, 423-424; Fig. 3, Fig. 4]) comprising information about structure of a cryptographic algorithm (data used by the encryption processing section includes the specific structure that executes the algorithm, for example a Feistel structure with how many round functions it contains [Shibutani ‘016, ¶¶6-8, 134-135; Fig. 4, Fig. 6]) and 
the cryptographic algorithm to be used for encryption (data used by the encryption processing section includes encryption algorithms [Shibutani ‘016, ¶¶6-7, 127, 134; Fig. 1, Fig. 3]), 
the one or more key-blocks comprising one or more keys (the key elements of the key K comprises one or more round keys (also referred to as subkeys) [Shibutani ‘016, ¶¶6, 129, 131, 133, 227; Fig. 4, Fig. 14]); 
split the received data into one or more portions (splitting the received plaintext into one or more pieces [Shibutani ‘016, ¶¶140-144; Fig. 6, Fig. 7, Fig. 8]) based on the information stored in the metadata (the plaintext is split into pieces based on the ‘d’ value as well as the specific structure of the algorithm, where the ‘d’ value and structure are configuration data used by the encryption processing section [Shibutani ‘016, ¶¶129, 139-142; Fig. 3, Fig. 7, Fig. 8]) 
process each portion of the one or more portions with a key of the one or more keys using serial processing (encrypting each piece of plaintext with round keys in sequence via a plurality of rounds [Shibutani ‘016, ¶¶189, 229-230, 624, 756; Fig. 4, Fig. 6]); and 
combine the processed one or more portions to form encrypted data (the encrypted one or more pieces are joined together to form the ciphertext (Xi+1) [Shibutani ‘016, ¶¶139-142; Fig. 6, Fig. 7, Fig. 8]).

As stated above, Shibutani ‘016 does not explicitly disclose:  “primary encryption key comprising metadata and … based on the information stored in the metadata of the primary encryption key”.
Eastlake ‘702, however, discloses:
primary encryption key comprising metadata and … based on the information stored in the metadata of the primary encryption key (information is embedded in the cryptographic key, where the information can be any information that is used by the system during encryption [Eastlake ‘702, ¶¶20, 27, 30-32]).
Shibutani ‘016 and Eastlake ‘702 are analogous art because they are from the same field of endeavor, namely that of encryption methods using cryptographic keys. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shibutani ‘016 and Eastlake ‘702 before them, to modify the method in Shibutani ‘016 to include the teachings of Eastlake ‘702.

As per claim 18: Shibutani ‘016 discloses:
A variable layout cryptography system (the IC module 800 within a computer system [Shibutani ‘016, ¶¶18, 1183-1185; Fig. 73]) comprising: 
an input-output module configured to receive data from input devices and to provide the data to output devices (the transmission and reception section 805 is configured to receive and output data to and from various apparatuses [Shibutani ‘016, ¶¶1190-1191; Fig. 73]);
 an encryption-decryption module (the encryption processing section 803 [Shibutani ‘016, ¶1187; Fig. 73]) in communication with the input-output module (the encryption processing section 803 coupled to the transmission and reception section 805 [Shibutani ‘016, ¶¶1185, 1187, 1190; Fig. 73]), 
the encryption-decryption module is configured to perform encryption and decryption on the received data using a cryptographic algorithm (the encryption processing section 803 configured to perform encryption/decryption on data using algorithms [Shibutani ‘016, ¶1187; Fig. 73]); 
a storage module (memory 802 [Shibutani ‘016, ¶1186; Fig. 73]) in communication with the input-output module and the encryption-decryption module (memory 802 coupled to the transmission and reception section 805 and the encryption processing section 803 [Shibutani ‘016, ¶¶1185-1187, 1190; Fig. 73]), 
the storage module is configured (the memory 802 is configured to store key data necessary for the encryption/decryption process, such as data associated with cryptographic algorithms [Shibutani ‘016, ¶¶1186, 1194; Fig. 73]); and 
a processing module (CPU 801 [Shibutani ‘016, ¶¶1186, 1188; Fig. 73]) in communication with the input-output module, the encryption-decryption module and the storage module (CPU 801 coupled to the transmission and reception section 805, the encryption processing section 803, and the memory 802 [Shibutani ‘016, ¶¶1185-1188, 1190; Fig. 73]), 
the processing module is configured to perform processing, pre-processing and post-processing of the received data (the CPU 801 configured to perform processing on the data from start to end of the entire process, where the process includes pre-processing procedures, such as receiving and splitting the data, and post-processing, such as combining the data Shibutani ‘016, ¶¶140-142, 1186, 1188; Fig. 6, Fig. 73).

As stated above, Shibutani ‘016 does not explicitly disclose:  “the storage module is configured to store primary encryption and decryption keys, private keys and other keys that are used for performing the encryption and decryption of the data …”.
Eastlake ‘702, however, discloses:
the storage module is configured to store primary encryption and decryption keys, private keys and other keys that are used for performing the encryption and decryption of the data … (storage device 100 comprises a database utilized for storing cryptographic keys used for encryption/decryption of data [Eastlake ‘702, ¶24; Fig. 1]).
Shibutani ‘016 and Eastlake ‘702 are analogous art because they are from the same field of endeavor, namely that of encryption methods using cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shibutani ‘016 and Eastlake ‘702 before them, to modify the method in Shibutani ‘016 to include the teachings of Eastlake ‘702, namely to have the memory 802 of Shibutani ‘016 to not only store data associated with the encryption algorithm, but to also store the encryption keys, as disclosed in Eastlake ‘702, such as key K or round keys. The motivation for doing so would be to provide convenient retrieval of encryption keys by other components coupled to the storage during the encryption/decryption process (see Eastlake ‘702, ¶¶24-25). 

As per claim 20: Shibutani ‘016 in view of Eastlake ‘702 discloses all limitations of claim 18, as stated above, from which claim 20 is dependent upon. Furthermore, Shibutani ‘016 discloses:
wherein the cryptographic algorithm is at least one of: a symmetric cryptographic algorithm (a symmetric cryptographic algorithm where the same cryptographic keys are used in the encryption/decryption process [Shibutani ‘016, ¶¶229-230]); and an asymmetric cryptographic algorithm.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibutani ‘016, in view of Eastlake ‘702, and further in view of Fiske, US 7,657,033 B2 (hereinafter, “Fiske ‘033”).  

As per claim 3: Shibutani ‘016 in view of Eastlake ‘702 discloses all limitations of claims 1 and 2, as stated above, all from which claim 3 is dependent upon. Furthermore, Shibutani ‘016 discloses:
wherein splitting the received data into one or more portions (splitting the received plaintext into one or more pieces [Shibutani ‘016, ¶¶140-144; Fig. 6, Fig. 7, Fig. 8]) comprises: 
splitting, by the processor, the received data into the one or more portions based on the number of parallel nodes (splitting the received plaintext based on a ‘d’ value as well as the specific structure of the algorithm, where the ‘d’ value and structure are configuration data used by the encryption processing section, and where under the broadest reasonable interpretation, the ‘number of parallel nodes’ can be interpreted as the number of split pieces of input data being processed in parallel within the Feistel structure [Shibutani ‘016, ¶¶129, 139-142; Fig. 6, Fig. 7, Fig. 8]); 



As stated above, Shibutani ‘016 in view of Eastlake ‘702 does not explicitly disclose: “determining, by the processor, whether the one or more portions are of equal size; upon determining that the one or more portions are not of equal size, adding, by the processor, a zero to an unequal size portion of the one or more portions to make all portions of equal size; and performing, by the processor, a base manipulation of the data.”
Fiske ‘033, however, discloses:
determining, by the processor, whether the one or more portions are of equal size (message M is divided into multiple segments; determining whether the segments are of equal length [Fiske ‘033, Col. 19 line 46-Col. 20 line 5]); 
upon determining that the one or more portions are not of equal size, adding, by the processor, a zero to an unequal size portion of the one or more portions to make all portions of equal size (upon determining that there is a segment that is not of equal size padding the segment with zeros to make all segments of equal size [Fiske ‘033, Col. 19 line 46-Col. 20 line 5]); and performing, by the processor, a base manipulation of the data (method of distinguishing padding from the actual message segment received [Fiske ‘033, Col. 23 lines 43-46]).
Shibutani ‘016 (modified by Eastlake ‘702) and Fiske ‘033 are analogous art because they are from the same field of endeavor, namely that of encryption methods using cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shibutani ‘016 (modified by Eastlake ‘702) and Fiske ‘033 before them, to modify the method in Shibutani ‘016 (modified by Eastlake ‘702) to include the teachings of Fiske ‘033, namely to determine if all the split pieces of the received plaintext in Shibutani ‘016 are of the same size, as disclosed in Fiske ‘033, and padding the pieces with zeroes such that they are all of equal sizes, and also having a method of distinguishing the padded zeroes from the actual data in the plaintext. The motivation for doing so would be to use padding to ensure that all segments of the data be of the same size as the cryptographic key so that proper encryption using the key can be performed, and that the padding won’t be indistinguishable from the actual data in the segment (see Fiske ‘033, Col. 19 line 46-Col. 20 line 5, Col. 23 lines 43-46).

As per claim 11: Shibutani ‘016 in view of Eastlake ‘702 discloses all limitations of claims 9 and 10, as stated above, all from which claim 11 is dependent upon. Furthermore, Shibutani ‘016 discloses:
wherein for splitting the received data into one or more portions (splitting the received plaintext into one or more pieces [Shibutani ‘016, ¶¶140-144; Fig. 6, Fig. 7, Fig. 8]), the system (a computer system [Shibutani ‘016, ¶¶18-19]) is further configured to: 
split the received data into the one or more portions based on the number of parallel nodes (splitting the received plaintext based on a ‘d’ value as well as the specific structure of the algorithm, where the ‘d’ value and structure are configuration data used by the encryption processing section, and where under the broadest reasonable interpretation, the ‘number of parallel nodes’ can be interpreted as the number of split pieces of input data being processed in parallel within the Feistel structure [Shibutani ‘016, ¶¶129, 139-142; Fig. 6, Fig. 7, Fig. 8]); 



As stated above, Shibutani ‘016 in view of Eastlake ‘702 does not explicitly disclose: “determine whether the one or more portions are of equal size; upon determining that the one or more portions are not of equal size, add a zero to an unequal size portion of the one or more portions to make all portions of equal size; and perform a base manipulation of the data.”
Fiske ‘033, however, discloses:
Determine whether the one or more portions are of equal size (message M is divided into multiple segments; determining whether the segments are of equal length [Fiske ‘033, Col. 19 line 46-Col. 20 line 5]); 
upon determining that the one or more portions are not of equal size, add a zero to an unequal size portion of the one or more portions to make all portions of equal size (upon determining that there is a segment that is not of equal size padding the segment with zeros to make all segments of equal size [Fiske ‘033, Col. 19 line 46-Col. 20 line 5]); and perform a base manipulation of the data (method of distinguishing padding from the actual message segment received [Fiske ‘033, Col. 23 lines 43-46]).
Shibutani ‘016 (modified by Eastlake ‘702) and Fiske ‘033 are analogous art because they are from the same field of endeavor, namely that of encryption methods using cryptographic keys. For the reasons stated in claim 3, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Shibutani ‘016 (modified by Eastlake ‘702) and Fiske ‘033 before them, to modify the method in Shibutani ‘016 (modified by Eastlake ‘702) to include the teachings of Fiske ‘033.

Allowable Subject Matter
Claims 4-8, 12-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The aforementioned claims further define the claimed invention and are not taught by the current prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Baptist et al., US 2017/0019253 A1: receiving encoded data slices and decoding encoded data slices to reproduce a secure data segment. A key is generated to decrypting the corresponding encrypted data segment.
Dodgson et al., US 2014/0164790 A1: cryptographically splitting data to be stored on devices, such that each device contains only a portion of the data required to reconstruct the originally stored data, and to prevent reconstitution by unauthorized users.
Kapoor, US 2013/0290334 A1: a partitioning strategy for storing the data into a plurality of partitions based upon a characteristic of the data. In addition, global metadata that, describes the partitioning strategy to enable performance of the partitioning strategy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494